Case 4:20-cv-10899-MFL-DRG ECF No. 53 filed 06/10/20      PageID.2064    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DV DIAMOND CLUB
OF FLINT, LLC, et al.,

      Plaintiffs,                                  Case No. 20-cv-10899
                                                   Hon. Matthew F. Leitman
v.

UNITED STATES SMALL BUSINESS
ADMINISTRATION, et al.,


     Defendants.
__________________________________________________________________/

  ORDER GRANTING PLAINTIFFS’ AMENDED MOTION FOR LEAVE
 TO FILE CORRECTED SECOND AMENDED COMPLAINT (ECF No. 49)

      On May 22, 2020, Plaintiffs filed motion requesting leave to file a Second

Amended Complaint. (See Mot., ECF No. 49.) For the reasons stated on the record

during a June 10, 2020, status conference with counsel for all parties, Plaintiffs’

motion is GRANTED. Plaintiffs shall file the proposed corrected Second Amended

Complaint attached to Plaintiffs’ motion for leave by no later than June 15, 2020.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: June 10, 2020                  UNITED STATES DISTRICT JUDGE




                                         1
Case 4:20-cv-10899-MFL-DRG ECF No. 53 filed 06/10/20      PageID.2065    Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 10, 2020, by electronic means and/or
ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
